DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 December 2020 has been entered.

Response to Arguments
Applicant's arguments filed 22 December 2020 addressing the previous 112(a) rejection(s) stating “Such an arrangement is clearly shown in the drawings and the drawings are part of the specification” have been fully considered but they are not persuasive. The Office respectfully disagrees that “the forward end flange and the aft end flange are generally perpendicular to the outer I-flange” is .
Applicant’s arguments filed 22 December 2020 stating “Wang does not disclose an I-beam. As discussed in paragraph [0032] of Wang, Wang discloses a platform 88 having a substantially T-shaped configuration. The structural body 98 is configured as a hollow body having a first side wall 106 and a second side wall 108 which together form a U-shaped body. This is clearly not an I-beam” have been fully considered. After further consideration, the Office agrees that Wang cannot reasonably be considered to disclose an I-beam structure. Accordingly, the previous corresponding prior art rejections are withdrawn.
Applicant’s arguments filed 22 December 2020 stating “Kray does not disclose forward and aft end flanges as claimed. Kray discloses horizontal flanges that form part of the outer flange. In other words, the outer flange is stepped” have been fully considered but they are not persuasive. The Office is respectfully unclear as to why “outer flange” being “stepped” would preclude consideration of the elements identified in Kray as being “forward and aft end flanges”. 
Applicant’s arguments filed 22 December 202 stating “Read discloses an I-beam with a lid. The lid 406 includes hooks 411. Read does not disclose a laterally-extending forward end flange at a forward end of the I-web, a laterally-extending aft end flange at an aft end of the I-web, or forward and aft end flanges that are generally perpendicular to the outer I-flange” have been fully considered but they are not persuasive. The Office respectfully disagrees and refers to the corresponding prior art rejection(s) below demonstrating how these limitations are deemed to be addressed by Read.


Claim Objections
Claims 1 and 3-20 are objected to because of the following informalities:   
	In claim 1, line 8, “aft flange” should be changed to --aft end flange--.
	In claim 15, line 8, “and” (second instance) should be changed to --at--.
	In claim 15, line 9, “forward flange” should be changed to --forward end flange--.
In claim 15, line 11, “aft flange” should be changed to --aft end flange--.
In claim 15, line 11, “at” should be deleted.
Claims 3-14 and 16-20 are objected to due to dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) for failing the written description requirement (i.e., new matter situation).

In claim 1, the limitation recited as “the forward end flange and the aft end flange are generally perpendicular to the outer I-flange” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The specification does not describe such a limitation. The dimensions resulting in such perpendicularity are not specified and/or the location(s) at which such perpendicularity is present is / are not specified and/or not clear from the figures (note: the outer I-flange 74 is shown in Figure 2 as curved; the aft forward and aft end flanges 82,84 are shown in Figure 2 as only partially axially aligned with outer I-flange 74), and, in contrast to the instant limitation, Figure 5 shows the relationship of the longitudinal dimension of claim 15. Due to dependency, this rejection also applies to claims 3-14 and 16-20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the term “generally” / “generally perpendicular” (line 9) is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The disclosure is unclear as to what is meant by “generally perpendicular” in “the forward end flange and the aft end flange are generally perpendicular to the outer I-flange” since: 
-the specification does not describe such a limitation;
-the dimensions resulting in such perpendicularity are not specified and/or the location(s) at which such perpendicularity is present is / are not specified and/or not clear from the drawings (note: the outer I-flange 74 is shown in Figure 2 as curved; the aft forward and aft end flanges 82,84 are shown in Figure 2 as only partially axially aligned 
-geometric perpendicularity requires intersection between elements (note: the instant recitation requires perpendicularity between objects, not axes / lines / planes representative of the objects that could be considered as intersecting), and Applicant’s figures indicate that the forward and aft end flanges 82,84 do not (due to radial gaps) contact and/or intersect with the outer I-flange 74.  
Due to an identical instance, this rejection also applies to claim 15. Due to dependency, this rejection also applies to claims 3-14 and 16-20.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Specifically, claim 16 fails to further limit the subject matter of claim 15 since the limitations therein are duplicative of antecedent limitations in claim 15. 
As the Federal Circuit treats non-compliance with 35 U.S.C. 112(d) as a patentability issue, it is considered more appropriate to treat a claim that does not comply with 35 U.S.C. 112(d) by rejecting the claim under 35 U.S.C. 112(d) rather than by objecting to such claim under 37 CFR 1.75(c) as provided for in MPEP 608.01(n)(II). See Pfizer Inc. v. Ranbaxy Labs., Ltd., 457 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 10, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kray et al. (US 2018/0283187 - hereafter referred to as Kray; previously cited). 
In reference to claim 1 (as far as it is clear and definite)
Kray discloses:
A platform (34) for use between adjacent propulsion rotor airfoils joined to a rotor disk to provide an inner flowpath boundary, the platform comprising:
an axially extending I-beam (30) supporting a radially outer skin (i.e., the assembly of skin 35 and the skin element identified below in annotated Figure 2) having a flowpath surface;
the I-beam including an inner I-flange (39) disposed at an inner edge of an axially extending I-web (45), and an outer I-flange (37) disposed at an outer edge of the I-web;
the I-beam including a forward end flange (see annotated Figure 2 below showing a forward end flange) extending laterally outward from a forward end of the I-web and an aft flange (see annotated Figure 2 below showing an aft end flange) extending laterally outward from an aft end of the I-web, wherein the forward end flange and the aft end flange are generally perpendicular to the outer I-flange (note: each of the identified “forward end flange” and “aft end flange” have a thickness dimension that extends generally in the radial direction and the identified “outer I-flange” has a longitudinal dimension that extends generally in the axial direction, such thickness dimensions being generally perpendicular to the longitudinal dimension); and
the radially outer skin disposed on top (see Figure 2) of and joined to the radially outer I-flange, the outer skin including a forward end wall (see annotated Figure 2 below showing a forward end wall) and an aft end wall (i.e., the skin element shown below in annotated Figure 2), the forward end flange abutting (see Figure 2) the forward end wall of the outer skin and the aft end flange abutting (see Figure 2) the aft end wall of the outer skin.

    PNG
    media_image1.png
    226
    313
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    269
    343
    media_image2.png
    Greyscale
 


In reference to claim 3
Kray discloses:
The platform of claim 1, wherein the I-beam is a monolithic (see paragraph [0021]) whole including the I-web (45), the inner and outer I-flanges (37,39), and the forward and aft end flanges (see annotated Figure 2 above).

In reference to claim 4
Kray discloses:
The platform of claim 1, wherein the I-beam is made from a thermoplastic material (see paragraph [0022]).

In reference to claim 5
Kray discloses:
The platform of claim 1, wherein the I-beam is made from a nonmetallic composite material (see paragraph [0022]).

In reference to claim 7
Kray discloses:
The platform of claim 1, wherein the I-beam includes back-to-back first and second C-beams (50,52) joined to each other.

In reference to claim 10
Kray discloses:
The platform of claim 7, wherein each of the C-beams (50,52) is made from a thermoplastic material (see paragraph [0022]).

In reference to claim 11
Kray discloses:
The platform of claim 7, wherein each of the C-beams (50,52) is made from a nonmetallic composite material (see paragraph [0022]).



In reference to claim 13
Kray discloses:
The platform of claim 1, wherein the I-beam (30) is asymmetrical (see Figures 6-8) about a center plane (51) of the I-web (45).

In reference to claim 14
Kray discloses:
The platform of claim 1, further comprising weight relief holes (48) disposed in the I-web (45).
In reference to claim 15 (as far as it is clear and definite)
Kray discloses:
	A propulsion rotor assembly, comprising:
a plurality of circumferentially spaced apart rotor blades (18 - Figure 1) extending radially outwardly from a rotor disk (16 - Figure 1),
a platform (34) between each adjacent pair of the blades and joined to the rotor disk, each platform including:
an axially extending I-beam (30) supporting a radially outer skin (i.e., the assembly of skin 35 and the skin element identified above in annotated Figure 2)  having a flowpath surface;
the I-beam including an inner I-flange (39) disposed at an inner edge of an axially extending I-web (45), and an outer I-flange (37) disposed at an outer edge of the I-web;
the I-beam including a forward flange (see annotated Figure 2 above showing a forward end flange) extending laterally outward from a forward end of the I-web, and an aft flange (see annotated Figure 2 above showing an aft end flange) extending laterally outward from at an aft end of the I-web, wherein the forward end flange and the aft end flange are generally perpendicular to the outer I-flange (note: each of the identified “forward end flange” and “aft end flange” have a thickness dimension that extends generally in the radial direction and the identified “outer I-flange” has a longitudinal dimension that extends generally in the axial direction, such thickness dimensions being generally perpendicular to the longitudinal dimension); and
the radially outer skin disposed on top (see Figure 2) of and joined to the radially outer I-flange, the outer skin including a forward end wall (see annotated Figure 2 above showing a forward end wall) and an aft end wall (i.e., the skin element shown above in annotated Figure 2), the forward end flange abutting (see Figure 2) the forward end wall of the outer skin and the aft end flange abutting (see Figure 2) the aft end wall of the outer skin.

In reference to claim 16 
Kray discloses:
The assembly of claim 15, wherein:
the outer skin (~35) of each platform includes a forward end wall (see rejection of parent claim 15) and an aft end wall (see rejection of parent claim 15); and
the forward and aft end flanges abut (see Figure 2) the forward end wall and the aft end wall, respectively.

Claims 1, 3-6, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Read et al. (US 8,297,931 - hereafter referred to as Read; previously cited). 
In reference to claim 1 (as far as it is clear and definite)
Read discloses:
A platform (see Figures 1 and 4) for use between adjacent propulsion rotor airfoils joined to a rotor disk to provide an inner flowpath boundary, the platform comprising:
an axially extending I-beam (i.e., support part 405)(note: Figure 4 depicts a variant of the filler 101 only in regards to the attachment of lid 406 to the remaining structure) supporting a radially outer skin (i.e., lid 406 - Figure 4) having a flowpath surface (i.e., radially outer surface);
the I-beam including an inner I-flange (i.e., radially inner portion 105a - Figure 1)(note: Figure 4 depicts a variant of the filler 101 only in regards to the attachment of lid 406 to the remaining structure) disposed at an inner edge of an axially extending I-web (see annotated Figure 4 below), and an outer I-flange (see annotated Figure 4 below showing an outer I-flange, which is the portion of the identified structure that is axially between the dashed-lines) disposed at an outer edge of the I-web;
the I-beam including a forward end flange (see annotated Figure 4 below showing a forward end flange) extending laterally outward from a forward end of the I-web, and an aft flange (see annotated Figure 4 below showing an aft end flange) extending laterally outward from an aft end of the I-web, wherein the forward end flange and the aft end flange are generally perpendicular to the outer I-flange (note: in annotated Figure 4 below, the black double-arrows, which represent the longitudinal dimensions of “forward end flange” and “aft end flange”, are generally perpendicular to the gray double-arrow, which represents the longitudinal dimension of “outer I-flange”); and
the radially outer skin (406) disposed on top of and joined to the radially outer I-flange, the outer skin including a forward end wall (i.e., one of the forward hooks 411) and an aft end wall (i.e., one of the aft hooks 411), the forward end flange abutting the forward end wall of the outer skin and the aft end flange abutting the aft end wall of the outer skin (i.e., the hooks 411 are received in slots 412 and, thus, abut the identified “forward end flange” and “aft end flange”).

    PNG
    media_image3.png
    318
    539
    media_image3.png
    Greyscale


In reference to claim 3
Read discloses:
The platform of claim 1, wherein the I-beam (405) is a monolithic whole including the I-web, the I-flanges, and the forward and aft end flanges (i.e., the identified elements are part of a single unitary structure / “monolithic whole”).

In reference to claim 4
Read discloses:
The platform of claim 1, wherein the I-beam (405) is made from a thermoplastic material (see col.3:ll.31-36).

In reference to claim 5
Read discloses:
The platform of claim 1, wherein the I-beam (405) is made from a nonmetallic composite material (see col.3:ll.31-36).

In reference to claim 6
Read discloses:
The platform of claim 1, wherein the I-beam (405) includes reinforcing material (i.e., the material forming the fillets identified below in annotated Read Figure 4) extending from the I-web into the forward and aft end flanges.

    PNG
    media_image4.png
    163
    436
    media_image4.png
    Greyscale


In reference to claim 13
Read discloses:
The platform of claim 1, wherein the I-beam (405) is asymmetrical (due to hooks 411) about a center plane (i.e., a radial-circumferential plane at the mid-axial position) of the I-web.

In reference to claim 15 (as far as it is clear and definite)
Read discloses:
	A propulsion rotor assembly (see Figure 1), comprising:
a plurality of circumferentially spaced apart rotor blades (see col.2:ll.37-39) extending radially outwardly from a rotor disk (102),
a platform for use between adjacent propulsion rotor airfoils joined to a rotor disk to provide an inner flowpath boundary, each platform comprising:
an axially extending I-beam (i.e., support part 405)(note: Figure 4 depicts a variant of the filler 101 only in regards to the attachment of lid 406 to the remaining structure) supporting a radially outer skin (i.e., lid 406 - Figure 4) having a flowpath surface (i.e., radially outer surface);
the I-beam including an inner I-flange (i.e., radially inner portion 105a - Figure 1)(note: Figure 4 depicts a variant of the filler 101 only in regards to the attachment of lid 406 to the remaining structure) disposed at an inner edge of an axially extending I-web (see annotated Figure 4 above showing an I-web), and an outer I-flange (see annotated Figure 4 above showing an outer I-flange, which is the portion of the identified structure that is axially between the dashed-lines) disposed at an outer edge of the I-web;
the I-beam including a forward flange (see annotated Figure 4 above showing a forward end flange) extending laterally outward from a forward end of the I-web, and an aft flange (see annotated Figure 4 above showing an aft end flange) extending laterally outward from at an aft end of the I-web, wherein the forward end flange and the aft end flange are generally perpendicular to the outer I-flange (note: in annotated Figure 4 above, the black double-arrows, which represent the longitudinal dimensions of “forward end flange” and “aft end flange”, are generally perpendicular to the gray double-arrow, which represents the longitudinal dimension of “outer I-flange”); and
the radially outer skin (406) disposed on top of and joined to the radially outer I-flange, the outer skin including a forward end wall (i.e., one of the forward hooks 411) and an aft end wall (i.e., one of the aft hooks 411), the forward end flange abutting the forward end wall of the outer skin and the aft end flange abutting the aft end wall of the outer skin (i.e., the hooks 411 are received in slots 412 and, thus, abut the identified “forward end flange” and “aft end flange”).

In reference to claim 16
Read discloses:
The assembly of claim 15, wherein:
the outer skin (406) of each platform includes a forward end wall (see rejection of parent claim 15); and
the forward and aft end flanges abut the forward end wall and the aft end wall, respectively (see rejection of parent claim 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Read in view of Stanley (US 3,294,364; previously cited).
In reference to claim 7
Read discloses:
The platform of claim 1.

Read does not disclose:
the I-beam includes back-to-back first and second C-beams joined to each other.
Stanley discloses:
a gas turbine engine rotor comprising an inter-blade platform (22) formed of axially-divided halves (27,38,31, etc.; 26,37,30, etc.) that are attached to the rotor disk (11).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Read to include forming the I-beam as axially-divided halves, as disclosed by Stanley, for the purpose of permitting economic repair / replacement thereof.

Read in view of Stanley therefore addresses:
the I-beam (Read - 101, as modified by Stanley) includes back-to-back first and second C-beams (note: axially-dividing the identified “I-beam” of Read results in two beams approximating a C-shape) joined to each other (“joined to each other” via, at the least, being received within the same slot of the rotor disk and the contact resulting therefrom).

In reference to claim 8 
Read in view of Stanley addresses:
The platform of claim 7, wherein:
the first C-beam includes an axially extending first C-web (i.e., the “web” associated with one of the halves resulting from the modification over Stanley) disposed between first inner and outer C-flanges (i.e., the “inner flange” and “outer flange” associated with the one of the halves resulting from the modification over Stanley) and includes first forward and aft end tabs (i.e., the identified “forward end flange” and “aft end flange” associated with “first C-web” - see Applicant’s paragraph [0033] stating that “forward end flange” and “aft end flange” are formed by “forward end tabs” and “aft end tabs”, respectively) at axial ends thereof;
the second C-beam includes an axially extending second C-web (i.e., the “web” associated with the other one of the halves resulting from the modification over Stanley)  disposed between inner and outer second C-flanges (i.e., the “inner flange” and “outer flange” associated with the other one of the halves resulting from the modification over Stanley), and includes second forward and aft end tabs (i.e., the identified “forward end flange” and “aft end flange” associated with “first C-web” - see Applicant’s paragraph [0033] stating that “forward end flange” and “aft end flange” are formed by “forward end tabs” and “aft end tabs”, respectively) at axial ends thereof;
the first and second C-beams open in opposite first and second side directions (note: forming the identified “I-beam” of Read results in the instant structure); and
the first and second C-webs are disposed back-to-back along a planar interface (note: forming the identified “I-beam” of Read results in the instant structure).

In reference to claim 9
Read in view of Stanley addresses:
The platform of claim 8, further comprising each of the first and second C-beams being a monolithic whole including the respective C-web, C-flanges, and end tabs (note: the identified elements of each “C-beam” in the proposed combination form a single unitary structure / “monolithic whole”).

In reference to claim 10
Read in view of Stanley addresses:
The platform of claim 7, wherein each of the C-beams is made from a thermoplastic material (see Read col.3:ll.31-36).

In reference to claim 11
Read in view of Stanley addresses:
The platform of claim 7, wherein each of the C-beams is made from a nonmetallic composite material (see Read col.3:ll.31-36).


In reference to claim 12
Read in view of Stanley addresses:
The platform of claim 8, wherein each of the C-beams includes reinforcing material (i.e., the material forming the fillets identified below in annotated Read Figure 4) extending from the respective C-web into the respective forward and aft end tabs.

    PNG
    media_image4.png
    163
    436
    media_image4.png
    Greyscale


In reference to claim 17 
Read in view of Stanley, as combined in the rejection of claim 7, addresses:
The assembly of claim 15, wherein:
the I-beam includes back-to-back first and second C-beams (note: axially-dividing the identified “I-beam” of Read results in two beams approximating a C-shape) joined to each other (via retainment by the same slot and the contact resulting therefrom);
the first C-beam includes an axially extending first C-web (i.e., the “web” associated with one of the halves resulting from the modification over Stanley) disposed between first inner and outer C-flanges (i.e., the “inner flange” and “outer flange” associated with the one of the halves resulting from the modification over Stanley) and includes first forward and aft end tabs (i.e., the identified “forward end flange” and “aft end flange” associated with “first C-web” - see Applicant’s paragraph [0033] stating that “forward end flange” and “aft end flange” are formed by “forward end tabs” and “aft end tabs”, respectively) at axial ends thereof;
the second C-beam includes an axially extending second C-web (i.e., the “web” associated with the other one of the halves resulting from the modification over Stanley)  disposed between inner and outer second C-flanges (i.e., the “inner flange” and “outer flange” associated with the other one of the halves resulting from the modification over Stanley), and includes second forward and aft end tabs (i.e., the identified “forward end flange” and “aft end flange” associated with “first C-web” - see Applicant’s paragraph [0033] stating that “forward end flange” and “aft end flange” are formed by “forward end tabs” and “aft end tabs”, respectively) at axial ends thereof;
the first and second C-beams open in opposite first and second side directions (note: forming the identified “I-beam” of Read results in the instant structure); and
the first and second C-webs are disposed back-to-back along a planar interface (note: forming the identified “I-beam” of Read results in the instant structure).

In reference to claim 18
Read in view of Stanley addresses:
The assembly of claim 17, further comprising each of the first and second C-beams being a monolithic whole including the respective C-web, C-flanges, and end tabs (note: the identified elements of each “C-beam” in the proposed combination form a single unitary structure / “monolithic whole”).

In reference to claim 19 
Read in view of Stanley addresses:
The assembly of claim 18, wherein each of the first and second C-beams is made from a thermoplastic material (see Read col.3:ll.31-36).

In reference to claim 20
Read in view of Stanley addresses:
The assembly of claim 19, wherein each of the first and second C-beams includes reinforcing material (i.e., the material forming the fillets identified above in annotated Read Figure 4) extending from the respective C-web into the respective forward and aft end tabs.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Read in view of Ravenhall et al. (US 6,217,283 - hereafter referred to as Ravenhall; previously cited).
In reference to claim 14
Read discloses:
The platform of claim 1.

Read does not disclose:
further comprising weight relief holes disposed in the I-web.
Ravenhall discloses:
a gas turbine engine rotor comprising an inter-blade platform (34) having a web / wall (50) with weight relief holes (48) formed therein.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Read to include forming weight relief holes in the web, as disclosed by Ravenhall, for the purpose minimizing weight thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745